Title: Thomas Jefferson to James Monroe, 11 January 1812
From: Jefferson, Thomas
To: Monroe, James


          
                  Dear Sir 
                   
                     Monticello 
                     Jan. 11. 12.
             I thank you for your letter of the 6th. it is a proof of your friendship, and of the sincere interest you take in whatever concerns me. of this I have never had a moment’s doubt, and have ever valued it as a precious treasure. the question indeed whether I knew or approved of Genl Wilkinson’s endeavors to prevent the restoration of the right of deposit at N. Orleans could never require a second of time to answer. but it requires some time for the mind to recover from the astonishment excited by the boldness of the suggestion. indeed it is with
			 difficulty I can believe he has really made such an appeal; & the rather as the expression in your letter is that you have ‘casually heard it,’ without stating the degree of reliance which
			 you
			 have in the source of information. I
			 think his understanding is above an expedient so momentary and so finally overwhelming. were Dearborne & myself dead, it might find credit with some. but the world at large, even then, would weigh for themselves the dilemma, whether it was more probable that, in the situation I then was,
			 cloathed with the confidence & power of my country, I should descend to so unmeaning an act of treason, or that he, in the wreck now threatening him, should wildly lay hold of any plank. they
			 would weigh his motives and views against those of Dearborne and myself, the tenor of his life against that of ours, his Spanish mysteries against my open cherishment of the Western interests; and, living as we are, & ready to purge ourselves by
			 any ordeal, they must now weigh, in addition, our testimony against his. all this makes me believe he will never seek this refuge. 
                  I have ever &
			 carefully restrained myself from the expression of any opinion respecting Genl Wilkinson, except in the case  of Burr’s conspiracy, wherein, after he had got over his first agitations, we believed his decision firm, & his conduct zealous for the defeat of the conspiracy, and altho’ injudicious, yet
			 meriting, from sound intentions, the support of the nation. as to the rest of his life, I have left it to his friends & his enemies to whom it furnishes matter enough for disputation. I classed myself with neither, and least of all in this time of his distresses, should I be disposed to add to their pressure. I
			 hope therefore he has not been so imprudent as to write our names in the pannel of his witnesses.
		  
          Accept the assurance of my constant affections
                  Th: Jefferson
        